


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.24
SEPARATION AGREEMENT
 
This Separation Agreement (hereinafter the “Agreement”) is made between Andrew
Hall (hereinafter “Mr. Hall”) an individual, on behalf of himself and his heirs
and representatives, and Stage Stores, Inc., a Nevada corporation, including its
officers, directors, members, employees, affiliates, agents, subsidiaries,
attorneys, benefit plans and plan administrators, joint ventures, successors
and/or assigns (hereinafter collectively referred to as “Stage”).  Mr. Hall and
Stage are collectively referred to in this Agreement as the “Parties”.
 
In consideration of the covenants and agreements set forth in this Agreement,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, Mr. Hall and Stage, intending to be legally
bound, agree as follows:
 
1.           Employment Agreement.  Mr. Hall and Stage are parties to an
Employment Agreement dated April 11, 2011 (the “Employment Agreement”).  Terms
not otherwise defined in this Agreement shall have the definitions given to them
in the Employment Agreement.
 
2.           Nature of Release.  This Agreement terminates the Employment
Agreement and resolves all past, pending, threatened, or possible claims, if any
there be, arising under any state,  federal or other law by Mr. Hall, his heirs
and assigns and any derivative claims against Stage, its parent, subsidiaries,
related companies, or any Stage related entity or its current and/or former
officers, directors, members, attorneys, agents and employees, including any
claims arising out of the Employment Agreement, any other agreement to which Mr.
Hall and Stage are parties (other than as described in Section 4.6 of the
Employment Agreement, said Section 4.6 to remain in effect, or Section 21 of
this Agreement or specifically elsewhere herein), or any other terms or
conditions of Mr. Hall’s employment with Stage.
 
3.           Employment.  Mr. Hall acknowledges that his employment with Stage
terminated effective April 12, 2012 (the “Separation Date”).  The execution of
this Agreement by Mr. Hall shall evidence Mr. Hall’s resignation from his
capacities as President, Chief Executive Officer, and a Director of Stage as of
March 28, 2012.
 
4.           Confidentiality of this Agreement.  Mr. Hall agrees he will
maintain the terms of this Agreement in confidence in all circumstances and that
he will only apprise his immediate family and his chosen accountant and/or legal
representative to the extent necessary to perform services of the terms and
conditions of this Agreement except as it is necessary in the enforcement of
this Agreement.  Mr. Hall shall also advise any member of his immediate family
and his chosen accountant and/or legal representative who is apprised of the
terms of this Agreement of the confidential nature of that information, and any
disclosure of the information by one of those individuals to third parties shall
be considered a breach of this Agreement by Mr. Hall and have the same
consequences.  Notwithstanding the foregoing, Mr. Hall acknowledges that, if
required, this Agreement will be filed by Stage with the Securities and Exchange
Commission.
 
5.           Non-Admission.  The Parties acknowledge that this Agreement
evidences their mutual agreement regarding Mr. Hall’s termination of their
employment relationship and is not an admission of any wrongdoing or liability
on the part of Stage or Mr. Hall.
 
 

--------------------------------------------------------------------------------

 
 
6.           Texas Contract.  The Parties agree that this Agreement constitutes
a contract to be governed by the laws of the State of Texas without regard to
the laws of any other location.  The Parties agree that they shall be subject to
Texas jurisdiction (including, as applicable, either a Texas state or federal
court in Harris County, Texas or a duly appointed arbitrator) for any action to
enforce this Agreement or to remedy any breach of this Agreement.
 
7.           Health Insurance.  Provided Mr. Hall is eligible for and timely
exercises his election for COBRA continuation coverage and such continuation
coverage is limited to eighteen months, Stage will offer COBRA continuation
coverage and any medical coverage which is offered to senior executives at his
level, including supplemental medical coverage for himself and his eligible
dependants for an additional six months (for the period October 12, 2013 through
April 12, 2014) following the expiration of the eighteen-month COBRA period,
provided Mr. Hall pays the applicable premiums (supplemental coverage continues
at no premium cost). For the first 18 months of Mr. Hall’s continuation
coverage, Stage will pay such portion of the applicable premiums for COBRA
continuation and for any supplemental medical coverage for himself and his
eligible dependants as it would have paid had Mr. Hall continued to be a full
time active employee of Stage for such period. In the event the COBRA
continuation coverage period extends beyond the initial eighteen months, Mr.
Hall will be responsible for the payment of COBRA premiums for the remainder of
the COBRA continuation coverage period (from October 12, 2013 through April 12,
2014) following the initial eighteen months of the COBRA continuation coverage
period.  Mr. Hall will incur no premium cost for the supplemental medical
coverage.
 
8.           Life Insurance.  Mr. Hall’s life insurance coverage through Stage
ended at 12:01 a.m. local time on April 12, 2012.  Conversion options are
available and will be made known to him through the insurance carrier.
 
9.           Termination Payments.  Exclusive of any other consideration or
benefit to Mr. Hall set forth in this Agreement, in consideration of the
agreements made herein and as set forth in Sections 4.3.1 and 4.3.2 of the
Employment Agreement, Stage agrees to pay Mr. Hall (or in the event of Mr.
Hall’s death, the payments in paragraphs 9(a), (b) and (c) to Mr. Hall’s
heirs)  the following amounts, in each case less applicable payroll taxes,
withholding and other deductions, which may be required to be withheld under any
provision of applicable laws, agreements or as otherwise requested by Mr. Hall:
 
 
(a)
(a)(i) $1,379,133 representing a portion of two year’s salary and two year’s
bonus target amount which shall be paid to Mr. Hall in twenty one (21)
installments of $65,673 on Stage’s regular bi-weekly paydays commencing May 15,
2012 and concluding no later than March 15, 2013.  Said first installment shall
reflect full payment for any periods between April 12, 2012 and the eighth day
following Mr. Hall’s signing and not revoking this Agreement;

 
 
(a)(ii) $459,711 representing a portion of two year’s salary and two year’s
bonus target amount which shall be paid to Mr. Hall in seven (7) installments of
$65,673 on Stage’s regular bi weekly paydays commencing March 31, 2013 and
concluding June 30, 2013; and

 
 
2

--------------------------------------------------------------------------------

 
 
(a)(iii) $1,576,154 representing a portion of two year’s salary and two year’s
bonus target amount which shall be paid to Mr. Hall in twenty four (24)
installments of $65,673 on Stage’s regular bi weekly paydays commencing July 15,
2013.

 
 
(b)
Any Incentive Compensation for Stage’s 2012 fiscal year, pursuant to the
attached and agreed upon addendum for which Stage’s Board of Directors
determines Mr. Hall is entitled, shall be paid to Mr. Hall, prorated for 11
weeks worked out of 53 weeks for fiscal 2012, in a lump sum on or before April
10, 2013.  Mr. Hall will not receive any Incentive Compensation payment for
fiscal 2011 since the Board of Directors did not approve payment to any
Executive Management members for fiscal 2011; and

 
 
(c)
Fifty Two equal installments of $339.44 per pay period commencing with the first
regular payday that occurs eight (8) days after Mr. Hall returns this executed
Agreement to Stage (provided he executes this Agreement on or before May 28,
2012) with said first payment reflecting full payment for any periods between
April 12, 2012 and the eighth day following his signing and not revoking this
Agreement, and the remaining fifty one (51) payments made immediately thereafter
in equal installments.

 
 
(d)
Payment directly to an outplacement service provider (such service provider
agreed upon by both parties) to cover a period of twelve (12) months of said
service from the date of this Agreement; provided the aggregate amount of such
payments shall not exceed $15,000.00.

 
 
(e)
Mr. Hall is a specified employee of Stage (as defined in Section
409A(a)(2)(B)(i) of the Code) at the time of his Separation Date.  Accordingly,
termination payments that are subject to Section 409A that would have otherwise
been paid during the six (6) month period immediately following the Separation
Date shall commence on the first payroll date immediately following the six (6)
month anniversary of the Separation Date.

 
Notwithstanding the preceding, payments made pursuant to Section 9(a)(i) are
intended to qualify for the short term deferral exception from Section 409A set
forth in Treasury Regulation Section 1.409A-1(b)(4).
 
 
Similarly, notwithstanding the preceding, payments made pursuant to Section
9(a)(ii) are intended to qualify for the exception from Section 409A for
separation pay due to an involuntary separation set forth in Treasury Regulation
1.409A-1(b)(9)(iii).

 
For purposes of applying the provisions of Section 409A to this Agreement, each
separately identified amount to which Mr. Hall is entitled under this Agreement
shall be treated as a separate payment within the meaning of Section 409A.  In
addition, any series of installment payments under this Agreement, including the
payments set forth in Section
 
3

--------------------------------------------------------------------------------

 
9(a), shall be treated as a right to a series of separate payments under Section
409A, including Treas. Reg. Section 1.409A-2(b)(2)(iii).
 
 
10.           Arbitration.  The Parties acknowledge that their employment
relationship and this Agreement relate to interstate commerce and agree that any
disputes, claims or controversies between them which may arise out of their
employment relationship and/or this Agreement shall be settled by
arbitration.  Any arbitration shall be in accordance with the Rules of the
American Arbitration Association governing individual employee agreements and
shall be undertaken pursuant to the Federal Arbitration Act.  Arbitration will
be held before a single arbitrator in Harris County, Texas unless the Parties
mutually agree on another location.  The decision of the arbitrator will be
enforceable in any court of competent jurisdiction.  The arbitrator may award
costs and attorneys’ fees in connection with the arbitration to the prevailing
party; however, in the arbitrator’s discretion, each party may be ordered to
bear that party’s own costs and attorneys’ fees to the extent a court of
competent jurisdiction would have such discretion.  The Parties agree that the
arbitrator shall have the authority to award all legal and equitable relief that
could be awarded by a court of competent jurisdiction; however, nothing in this
Agreement to arbitrate shall preclude Stage from obtaining injunctive relief or
other equitable relief from a court of competent jurisdiction prohibiting any
on-going breaches of this Agreement by Mr. Hall while the arbitration is
pending.
 
11.           Return of Property.  Mr. Hall shall deliver to Stage at 10201 Main
Street, Houston, Texas 77025, Attention:  Chief Executive Officer, on or before
the Separation Date, any and all property of Stage, including but not limited to
keys, computers, credit cards, company car, documents (including Confidential
Information as defined herein and as described in Section 14) and/or any other
Stage property in Mr. Hall’s possession or control.
 
12.           Taxes.  The Parties agree that all income and other applicable tax
liabilities, if any (including excise taxes and assessed interest and
penalties), related to this Agreement, are to be paid by the respective party.
 
13.           Confidential Information.  Mr. Hall acknowledges that the
information, observations and data obtained by him while employed by Stage
concerning the business affairs of Stage (“Confidential Information”) are the
property of Stage.  Mr. Hall shall not disclose to any unauthorized person, or
use for Mr. Hall’s own purposes, any Confidential Information without the prior
written consent of Stage’s Board of Directors, unless and to the extent that the
aforementioned matters become generally known to, and available for use by, the
public other than as a result of Mr. Hall’s acts or omissions.  Mr. Hall shall
deliver to Stage at 10201 Main Street, Houston, Texas 77025, Attention:  Ron
Lucas, on or before the Separation Date, all memoranda, notes, plans, records,
reports, computer tapes, printouts and software and other documents and data
(including any and all copies thereof) relating to or containing any portion of
the Confidential Information, or relating to the business of Stage which he may
then possess or have under his control.
 
14.           Protection of Confidential Information.  Mr. Hall agrees that, due
to his access to the Confidential Information, he would inevitably use and/or
disclose that Confidential Information in breach of his confidentiality and
non-disclosure obligations if he worked in certain capacities or engaged in
certain activities for a period of time following his employment
 
4

--------------------------------------------------------------------------------

 
with Stage as an employee or consultant or on behalf of a Comparable Business in
a position that involves (i) responsibility and decision-making authority or
input at the executive level regarding any subject or responsibility, (ii)
decision-making responsibility or input at any management level in Mr. Hall’s
individual area of assignment with Stage, or (iii) responsibility and
decision-making authority or input that otherwise allows the use of the
Confidential Information (collectively referred to as the “Restricted
Occupation”).  Therefore, except with the prior written consent of Stage, for
the period of two years from the Separation Date, Mr. Hall agrees not to be
employed by, consult for or otherwise act on behalf of any Comparable Business
in any capacity in which he would be involved, directly or indirectly, in a
Restricted Occupation.  As used in this Agreement, a “Comparable Business” means
any business that (a) operates apparel stores in small markets (i.e., with
populations of less than 50,000), and (b) operates a significant number of its
apparel stores (75% or more of its total apparel stores) in 10,000-30,000 square
foot formats, and (c) has sales in excess of $10 million per annum.  Mr. Hall
acknowledges that this commitment is intended to protect the Confidential
Information and is not intended to be applied or interpreted as a covenant
against competition.
 
 
15.           Non-Solicitation.  Mr. Hall agrees that, for a period of two years
from the Separation Date, he shall not directly or indirectly, on his own behalf
or for any other person or entity, induce or attempt to induce any employee of
Stage to leave the employ of Stage, hire any person who is an employee of Stage
as of or immediately prior to the time of such hiring, or induce or attempt to
induce any manufacturers’ representative, customer, supplier, licensee, agent or
any other person or entity having a business relationship with Stage to cease
doing business with or reduce the volume of its business with Stage.
 
16.           Damages; Attorney’s Fee.  Notwithstanding anything in Section 10,
because of the difficulty of measuring economic losses to Stage as a result of
any breach of this Agreement by Mr. Hall, and because of the immediate and
irreparable damage that could be caused to Stage by such a breach for which it
would have no other remedy, Mr. Hall agrees that Stage may enforce the
provisions of this Agreement by injunctions and restraining orders against Mr.
Hall for such a breach in a court of competent jurisdiction pending arbitration,
in addition to any other available relief at law or equity.  In any action to
enforce this Agreement, the prevailing party shall be entitled to recover its
costs and a reasonable attorney’s fee.
 
17.           Release.  As a material inducement to Stage to enter into this
Agreement, Mr. Hall hereby unconditionally releases and forever discharges Stage
and each of its owners, predecessors, successors, assigns, agents, directors,
officers, members, employees, representatives, attorneys, accountants,
divisions, subsidiaries, affiliates, and all persons acting by, through, under
or in concert with any of them for any and all charges, complaints, claims,
liabilities, obligations, promises, agreement, controversies, damages, actions,
causes of action, suits, rights, demands, cost, losses, debts and expenses
(including attorneys’ fees and costs actually incurred) of any nature
whatsoever, known or unknown, suspected or unsuspected, including but not
limited to rights under any and all federal, state or local laws prohibiting
discrimination, breach of contract or public policy, wrongful or retaliatory
discharge, defamation, personal or business injury claims growing out of any
legal restrictions on Stage’s right to terminate its employees that Mr. Hall now
has, or holds or claims to have owned or held or which Mr. Hall would at any
time heretofore have had, owned or held against Stage or any Stage related
entity arising before or as of the Effective Date.  This specifically includes,
without
 
5

--------------------------------------------------------------------------------

 
limitation, the federal Age Discrimination and Employment Act of 1967 (“ADEA”),
as amended, and all comparable state or local laws prohibiting discrimination in
employment based on age. Mr. Hall hereby expressly waives the benefit of any
statute or rule of law which, if applied to this Agreement, would otherwise
exclude from its binding affect any claims not now known by Mr. Hall to exist.
 
To comply with the Older Worker’s Benefit Protection Act of 1990 (the “Act”),
Stage has advised Mr. Hall of the legal requirements of the Act and fully
incorporates the legal requirements of the Act by reference into this Agreement
as follows:
 
 
a.
This Agreement is written in layman’s terms, and Mr. Hall represents that he
understands and comprehends its terms;

 
 
b.
Mr. Hall has been advised of his rights to consult an attorney to review this
Agreement and have the benefit of an attorney through the settlement process;

 
 
c.
Mr. Hall does not waive any rights or claims that may arise after the date this
Agreement is executed;

 
 
d.
Mr. Hall affirms that he is receiving consideration beyond anything of value to
which he is already entitled; and

 
 
e.
Mr. Hall has been given a reasonable period of time to consider this Agreement.

 
18.           Consideration Period, Limited Revocation And Effective Date.  The
Parties agree that Mr. Hall was provided at least twenty-one (21) calendar days
during which to consider whether to sign this Agreement.  The signed Agreement
must be delivered to Stage Stores, Inc., 10201 Main Street, Houston,
Texas  77025, Attention: Ron Lucas, no later than 5:00 p.m. C.S.T., on May 28,
2012.  In any event, Mr. Hall will have seven (7) calendar days from the date he
signs and delivers a copy of this Agreement to Stage Stores, Inc., 10201 Main
Street, Houston, Texas 77025, Attention: Ron Lucas, during which Mr. Hall may
revoke this Agreement by delivering a signed and dated notice of revocation to
Stage Stores, Inc., 10201 Main Street, Houston, Texas 77025, Attention: Chief
Executive Officer.  This Agreement becomes effective and enforceable when the
seven (7) day revocation period has expired if Mr. Hall has not delivered a
written revocation to Stage Stores, Inc., 10201 Main Street, Houston, Texas
77025, Attention: Ron Lucas, before that date (the “Effective Date”).
 
19.           Payment Of Other Compensation.  Mr. Hall acknowledges that except
as set forth in Section 9, all compensation normally due him at the time of his
termination will be paid by Stage within fourteen (14) calendar days from the
Separation Date.  Except as set forth in Section 9, any other benefits to which
Mr. Hall may be entitled shall be distributed in accordance with the terms of
the individual plan documents.
 
20.           Long-Term Incentive Awards.  The Parties acknowledge and agree
that pursuant to the terms and conditions of various award agreements (a) Mr.
Hall is not entitled to any other long-term incentive awards which were not
previously vested on the Separation Date, and (b) Mr. Hall will have sixty (60)
calendar days following the April 12, 2012 during which he can exercise
previously vested SARs award shares, and any unexercised SARs awards will
 
6

--------------------------------------------------------------------------------

 
expire and be forfeited to Stage on that date.  Pursuant to the foregoing, Mr.
Hall’s last day to exercise previously vested SARs award shares is Monday, June
11, 2012.
 
21.           Section 16(b) Compliance. Mr. Hall acknowledges (a) that as an
officer of Stage he has received a copy of Stage’s 2012 Insider Trading and
Reporting Policy For Reporting Persons (Directors, Executive Officers and
Principal Shareholders) (the “Policy”) and that he is a Section 16(a) Reporting
Person as identified on Exhibit A to the Policy, (b) that pursuant to
Section 16(b) of the Securities Exchange Act of 1934, as amended (“Section
16(b)”), directors, executive officers and principal shareholders must disgorge
profits received in the event they purchase and sell, or sell and purchase,
Stage’s common stock or other equity securities within a six month period (any
transaction executed within six months of an opposite transaction) (“short-swing
profits”), (c) that the exercise of a stock option or a SAR and the sale of the
stock acquired does not trigger liability for short-swing profits; however, the
sale of the stock acquired from the exercise of a stock option or a SAR by a
former officer or director of Stage will be matched against all purchases of
Stage stock within six months prior to the date of sale of the stock acquired
from exercise of the stock option or SAR; and is therefore reportable under
Section 16(a) on Form 4; and Section 16(b) remains applicable to former officers
and directors for a period of six months after they cease to be in those
positions, (d) it is becoming common practice for shareholders of public
companies and their counsel to monitor transactions reported to the SEC by
directors, officers and principal shareholders of those public companies in an
effort to cause the disgorgement of profits made by those persons, (e) in
addition to the disgorgement of profits, those shareholders also seek the
reimbursement of their attorneys fees related to their investigation of Section
16(b) violations even if a lawsuit is not filed to recover the profits, and
(f) directors and officers may also be subject to SEC or court imposed civil
penalties of up to $100,000.  Therefore, Mr. Hall acknowledges and agrees as
follows:
 
·  
 Transactions by him after March 28, 2012 that occur within six months of an
opposite transaction that occurred before March 28, 2012 must be reported by him
on a Form 4, the preparation and electronic filing with the SEC of which he
agrees to be solely responsible,

 
·  
Transactions by him after March 28, 2012 that do not occur within six months of
an opposite transaction that occurred before  March 28, 2012  do not have to be
reported on a Form 4,

 
·  
He need not file a Form 4 solely to indicate his resignation,

 
·  
He will indemnify Stage against, and immediately reimburse Stage for, any
losses, including attorney’s fees, Stage may incur as a result of any violation
by him of Section 16(b), and

 
·  
This Agreement does not effect any rights Mr. Hall may have as an Executive or
former Executive under the Stage Stores Directors and Officers Insurance Policy
coverage.

 
22.           Terms of This Agreement are Severable.  If any provision of this
Agreement is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement
 
7

--------------------------------------------------------------------------------

 
which can be given effect without the invalid provision or applications; and to
this end the provisions of this Agreement are declared to be severable.
 
23.           Entire Agreement.  The Parties agree that this Agreement contains
the entire agreement between them with respect to Mr. Hall’s voluntary
termination of his employment and supersedes all prior and/or contemporaneous
written or oral agreements between them (other as described in Sections 2 and 21
or specifically elsewhere herein).  The Parties also agree and acknowledge that
no other promises or agreements have been offered before this Agreement and that
no other promise or agreement between the Parties will be binding unless it is
in writing and signed by the Parties.  The Parties further agree that upon the
expiration of seven (7) days following Mr. Hall’s execution of this Agreement,
all provisions of the Employment Agreement shall be superseded by this
Agreement.
 
24.           MR. HALL ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT,
KNOWS AND UNDERSTANDS ITS CONTENT AND MEANING, AND HAS NOT BEEN COERCED OR
THREATENED INTO SIGNING IT. MR. HALL REPRESENTS THAT HE UNDERSTANDS THAT HE HAS
21 DAYS (OR MORE) TO CONSIDER THIS AGREEMENT AND THAT HE MAY REVOKE THIS
AGREEMENT WITHIN 7 DAYS AFTER HE SIGNS IT.  MR. HALL FURTHER REPRESENTS THAT HE
FULLY UNDERSTANDS HOW TO EXERCISE THAT RIGHT OF REVOCATION SHOULD HE CHOSE TO DO
SO. MR. HALL IS HEREBY ADVISED TO CONSULT WITH AN ATTORNEY OF MR. HALL’S
CHOOSING REGARDING THE EFFECT OF THIS AGREEMENT PRIOR TO SIGNING IT.
 
[The balance of this page has been left blank intentionally; signature page to
follow.]

 
8

--------------------------------------------------------------------------------

 

 
The Parties enter into this Separation Agreement voluntarily and with full
knowledge of its contents.
 
READ THIS AGREEMENT CAREFULLY BEFORE SIGNING.
 
Signed this _25th_ day of _______May_____, 2012.
 


 
/s/  Andrew Hall                                                                
Andrew Hall




Signed this __25_ day of ______May______, 2012.
 
Stage Stores, Inc.
 
By:
 
____/s/ Ron Lucas_________________
Ron Lucas
Executive Vice President, Human Resources
 
 
9

--------------------------------------------------------------------------------

 
EXHIBIT 10.24
 
ACKNOWLEDGMENTS


STATE OF _Texas_________                                                      )
           )           ss:
COUNTY OF
_Harris______                                                                )
 
On this __25_ day of ______May______, 2012, before me, a Notary Public,
personally appeared Andrew Hall, to me known to be the person who executed the
foregoing Separation Agreement, and acknowledged that he executed it as his free
and voluntary act and deed.
 
Given under my hand and seal the day and year last above written.
 
/s/  Cynthia A. Driver      
    Notary Public
 
My Commission Expires:  2/10/14________
 
STATE OF TEXAS                                                      )
)           ss:
COUNTY OF HARRIS                                           )


On this _25__ day of ______May______, 2012, before me, a Notary Public,
personally appeared Ron Lucas, to me known to be the identical person who
executed the foregoing Separation Agreement as the authorized representative of
Stage Stores, Inc. and acknowledged to me that he executed the same as his free
and voluntary act and deed and as the free and voluntary act and deed of such
corporation, for the uses and purposes therein set forth.
 
Given under my hand and seal the day and year last above written.
 
/s/  Cynthia A. Driver
     Notary Public
 
My Commission Expires:  _2/10/14________
 


 
 

--------------------------------------------------------------------------------

 

Stage Stores, Inc.
Proposed Fiscal 2012 Bonus Parameters
For Executive Level Support Executives






The 2012 Sr. Executive Bonus Parameters will include the following two
components:
1.  
Pre-tax company earnings measured against a board approved target.

2.  
Comp store sales measured by comparison to the board approved performance group.







Component #1 – Pre-Tax Earnings
This component is weighted at Two Thirds (66.7%) of each executive’s target
bonus amount and its achievement will be measured per the metrics below.*



 
Pre-Tax Earnings
 
Target bonus amount will be paid by achieving pre-tax earnings in 2012 at an
increase of 13.5% vs. 2011 actual pre-tax earnings.
$53.6
Target Level
Maximum bonus amount will be paid at 2 times this components target by achieving
pre-tax earnings at 110% of target level, an increase of 24.7% vs. 2011 actual
pre-tax earnings.
$59.0
10% Above Target
Minimum bonus payments will be paid at 1/2 of this components target at pre-tax
earnings of 95% of target level, an increase of 7.63% vs. 2011 actual pre-tax
earnings.
$50.9
5% Below Target



*   The Pre-tax Earnings Target has been adjusted for a $3.0 Mil one time
expense charge.








Component #2 – Comp Store Sales
This component is weighted at One Third (33.3%) of each executive’s target bonus
amount and its achievement will be measured per the metrics below.


Target amount will be paid if SSI’s ranking for total year-end comp store sales
change is at the fiftieth percentile (or middle mark) among the comparator
group.
Maximum amount (2 times this components target) will be paid if SSI’s ranking of
total year-end comp store sales change is at the one-hundredth percentile (or
highest rank) among the comparator group.
Threshold bonus amount (1/4 of this components target) will be paid if SSI’s
ranking of total year-end comp store sales change is at the twenty-fifth
percentile amount the comparator group, provided that pre-tax earnings for
fiscal 2012 is $40.2.1 million or higher.





§  
Actual bonus payment will be prorated for earnings results between maximum and
threshold levels.



§  
In order to earn any portion of Component #2 - “Comp Store Sales”, the company
must achieve 75% of the pre-tax earning target level which is $40.2 million.

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------